Citation Nr: 1334026	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an November 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but remand is necessary to safeguard the appellant's due process rights.  The appellant has requested a Board videoconference hearing, which has been postponed twice, most recently in June 2013.  There appear to be two reason for the postponements; first, the poor health of the appellant, and second, the appellant's inability to obtain a representative.  An appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2013).   

In December 2010, the appellant designated his son as representative as an individual, but, subsequently, the son stated that he felt unequipped to provide adequate representation himself.  In February 2012, a power of attorney was executed in favor of The American Legion, which revoked the power of attorney in favor of the Appellant's son.  38 C.F.R. § 14.631(f)(1) (2013).  This, in turn, was revoked by a power of attorney in favor of Veterans of Foreign Wars of the United States in March 2012, which was also revoked in November 2012, after the specific representative retired, and, according to the appellant, the organization was unable to provide another representative.  

The appellant attempted to appoint a private attorney, M.M., as his representative October 2012.  However, the form was returned to the appellant because the signature by thumbprint had not been witnessed.  The appellant again sent in a witnessed version in October 2012, but this was rejected because the attorney was not accredited, pursuant to 38 C.F.R. § 14.629.  The appellant has continued to state that he is seeking a representative.  

As an individual, "any person" may be authorized to prepare, present, and prosecute one claim.  38 C.F.R. § 14.630(a) (2013).  Representation may be provided by an individual pursuant to this regulation one time only, and the claimant and the individual must sign a statement that no compensation will be charged or paid for services.  38 C.F.R. § 14.630.  Here, the appellant's son stated that M.M. had agreed to represent the appellant without charge, and there is no reason that M.M. could not represent the appellant as an individual on a one-time basis, if the other criteria are met.  However, as executed, the October 2012 VA Form 21-22a, "Appointment of Individual as Claimant's Representative," does not satisfy the requirements.  First, the appropriate box for representation was not checked; the box for "Attorney" was checked, instead of "Individual Providing Representation Under Section 14.630," which would have to be checked in order for M.M. to represent the appellant on a one-time basis.  The representative and the appellant also have to sign, attesting that no compensation will be charged by or paid to the representative.  

Additionally, M.M. also completed a section on limitations of representation, which was to be completed only by Attorneys or Agents, in which she attempted to assign many of the representative's rights to the appellant's son.  However, only one representative will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2013).  Except for limited situations not present in this case, all transactions concerning the claims will be conducted exclusively with the recognized representative while the power of attorney remains in effect.  Id.  It is not clear, given the scope of the authority that M.M. attempted to assign to the appellant's son, that she would be willing to act as representative under these circumstances.  

Neither the appellant nor M.M. was informed of that M.M. could provide representation to the appellant under 38 C.F.R. § 14.630 as an individual on a one-time basis.  Instead, they were simply told she was not an accredited attorney.  Both she and the appellant should be provided with information concerning one-time representation by an individual, as well as the appropriate forms to submit, if desired.  The appellant should also be provided with a list of the accredited service organizations currently active at the Manila RO.  

After that, the appellant should be scheduled for a Board video hearing.  Given the appellant's poor health as a cause of his inability to report for the previously scheduled hearings, he should be informed that a personal hearing is not mandatory.  In addition, he should be notified that requests for a change in a Board hearing date must be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2013).  Such requests must show good cause why a new hearing date is necessary.  Id.  Otherwise, the appellant must file a motion for a new hearing date, directly with the Board, within 15 days of the originally scheduled hearing date, and must explain why he or she failed to appear for the hearing, and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2013).  Here, the Board finds that good cause is shown by the RO's failure to provide the appellant with complete information concerning his attempt to appoint M.M. as his representative.  

Finally, the Board notes that there are two documents submitted by the appellant in the file which are not in English.  These must be translated into English prior to review by the Board, and this could be more efficiently performed at the Manila RO, where the specific language used could be readily identified, than at the Board, which must contract out for translations.  





(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Inform both the appellant and M.M. (see letter from RO dated November 20, 2012, for full name) that although M.M. is not accredited as an attorney to represent claimants before VA under 38 C.F.R. § 14.629, she may nevertheless represent the appellant, as an individual, under 38 C.F.R. § 14.630, if certain conditions are met.  Specifically, she may be authorized to prepare, present, and prosecute one claim, one time only, if a power of attorney is properly executed on VA Form 21-22a, "Appointment of Individual as Claimant's Representative," and a statement signed by the person and the claimant that no compensation will be charged or paid for the services, is filed with the agency of original jurisdiction where the claim is presented.  (See 38 C.F.R. § 14.630, "authorization for a particular claim," for the complete text of this regulation, including limited exceptions which must be approved by the General Counsel.)  

The appellant and M.M. should also be informed that M.M. cannot assign any of her rights or responsibilities as a representative to the appellant's son.  Furnish the appropriate form, and provide an appropriate time for response.

2.  Provide the appellant with a list of the accredited service organizations currently active at the Manila RO, as well as a Form 21-22, to complete if he wishes to appoint a service organization as representative, instead of an individual.

3.  If the appellant appoints a representative, the RO must afford the appellant's representative the opportunity to review the claims file and file a VA Form 646 or other written statement before the case is returned to the Board.

4.  Before the file is returned to the Board, obtain translations of two foreign language documents received December 30, 2010, and labeled "Exhibit 3" and "Exhibit 4."

5.  Then, schedule the appellant for a videoconference hearing before a Veterans Law Judge for the next available hearing date.  The notification should inform him that a personal hearing is not mandatory.  In addition, in view of the prior postponements, he should be notified that requests for a change in a Board hearing date must be made no later than two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2013).  Such requests must show good cause why a new hearing date is necessary.  Id.  Otherwise, the appellant must file a motion for a new hearing date, directly with the Board, within 15 days of the originally scheduled hearing date, and must explain why he or she failed to appear for the hearing, and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


